DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
In view of the amendment filed on 06/11/2021, the Examiner withdraws Drawing objections of the previous Office action.
Specification
The modifications to the specification were received on 06/11/2021.  These modifications are accepted by the Examiner. 
Claim Rejections - 35 USC § 112
The modifications to the claims were received on 06/11/2021.  These modifications are accepted by the Examiner. 
In view of the amendment filed on 06/11/2021, the Examiner withdraws claim rejections under 35 USC § 112(b) to claims 19-21 of the previous Office action.
Response to Arguments
Regarding claim rejections under 35 USC 102:
Amendment/Req. Reconsideration-After Non-Final Reject, filed 06/11/2021, with respect to claims 1-2, 8-9, 16-17, 19-20 and 22 have been fully considered and are persuasive.  The rejection of claims 1-2, 8-9, 16-17, 19-20 and 22 has been withdrawn. 
Regarding claim rejections under 35 USC 103:
Applicant’s arguments, see Amendment/Req. Reconsideration-After Non-Final Reject, filed 06/11/2021, with respect to claims 23-24 have been fully considered and are persuasive.  The rejections of claims 23-24 have been withdrawn. 
Allowable Subject Matter
Claims 2-15, 17-18 and 25-26 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUAN A TORRES/Primary Examiner, Art Unit 2636